ACCEPTED
                                                                            14-15-00212-CV
                                                              FOURTEENTH COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                        4/7/2015 5:05:30 PM
                                                                       CHRISTOPHER PRINE
                                                                                     CLERK

                          NO. 14-15-00212-CV

                                                        FILED IN
                                                 14th COURT OF APPEALS
           IN THE COURT OF APPEALS FOR THEHOUSTON, TEXAS
       FOURTEENTH DISTRICT OF TEXAS AT HOUSTON    4/7/2015 5:05:30 PM
           _________________________________________
                                                 CHRISTOPHER     A. PRINE
                                                          Clerk

                        Morna Simon-McGuffey,
                              Appellant

                                    v.

                  Joellen Snow and Angela Johnson,
                              Appellees
              _________________________________________

                DESIGNATION OF LEAD COUNSEL
                 FOR APPELLEE JOELLEN SNOW
              _________________________________________

        From the Probate Court No. 1 of Harris County, Texas,
                  Trial Court Case No. 419,625-401
            _________________________________________

TO THE HONORABLE COURT:

     Appellee Joellen Snow (“Appellee”) in the above captioned matter,

files this Designation of Lead Counsel pursuant to Texas Rule of

Appellate Procedure 6.2 to notify the Court that Dawn S. Holiday, State

Bar No. 24046090, of Roberts Markel Weinberg Butler Hailey PC, 2800

Post Oak Blvd., 57th Floor, Houston, Texas 77056, makes an appearance

in this appeal as lead counsel of record for Appellee.


                                     1
     Attorney Mia Lorick will serve as additional counsel for Appellee.

                                Respectfully submitted,

                                ROBERTS MARKEL WEINBERG BUTLER
                                HAILEY PC

                                /s/ Dawn S. Holiday
                                ____________________________________
                                DAWN S. HOLIDAY
                                TBA No. 24046090
                                MIA B. LORICK
                                TBA No. 24091415
                                2800 Post Oak Blvd, 57th Floor
                                Houston, TX 77056
                                (713) 840-1666
                                Fax: (713) 840-9404
                                dholiday@rmwbhlaw.com
                                mlorick@rmwbhlaw.com
                                ATTORNEYS FOR APPELLEE,
                                Joellen Snow




                 CERTIFICATE OF COMPLIANCE
     Pursuant to Rule 9.4 i(3) of the Texas Rules of Appellate

Procedure, I certify that the word count in this Designation of Lead

Counsel for Appellee is 78 words.

                                    /s/ Dawn S. Holiday
                                    _________________________________
                                    Dawn S. Holiday




                                      2
                   CERTIFICATE OF SERVICE

      I hereby certify that pursuant to Tex. R. Civ. P. 21a, a true and
correct copy of the foregoing instrument was served upon the parties
listed below by fax, delivery service, messenger, mail, and/or through
the serving party’s electronic filing service provider, this 7th day of
April, 2015.

Via Electronic Service                 Via Electronic Service
Mr. Henry Clay McGuffey, Esq.          Ms. Angela Johnson
5804 Fordham                           15201 East Freeway, Suite 104
Houston, TX 77098                      Channelview, TX 77530

                                /s/ Dawn S. Holiday
                                _________________________________
                                Dawn S. Holiday




                                   3